Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wayne Ladrell Warren appeals the district court’s order denying his motion for reduction of sentence, 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Warren, No. 4:00-cr-00026-H-1 (E.D.N.C. July 2, 2009). We deny the motion for appointment of counsel and dispense with *842oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.